Citation Nr: 1604125	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder (MDD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in April 2014 when it was remanded for additional development.  It has been returned for additional appellate consideration.  

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in June 2013.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.207 (2015).  In November 2015, the Board sent a letter to the Veteran explaining that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2014 remand requested that the Veteran be contacted and asked to identify all private treatment sources.  The Veteran was sent an April 2014 letter that, among other things, asked him to identify private treatment providers.  He did not initially respond.  

However, the Veteran was also provided a May 2014 VA examination.  The examiner provided a negative opinion as to whether or not the Veteran's major depressive disorder was related to active service.  This opinion was based in large part on the lack of documented treatment for depression between 1971 and 2007.  

In June 2014, the Veteran replied in a letter that he states was in response to comments of the May 2014 examiner.  He identified four treatment sources for the years between 1971 and 2007.  While he says he could not remember the names of two of these sources, he provided a name, address, and approximate dates of treatment for one source and a name for a second source.  Unfortunately, the Veteran did not provide a release form that would enable VA to obtain these records on his behalf.  There is no indication of any follow up communications from VA to either request these records or a release form.  Given the potential importance of these records to the Veteran's claim, the Board finds that an attempt must be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask if he wishes to submit a release form that would enable VA to request records on his behalf from the Madison County Mental Health facility, 210 N. Main St., London, Ohio, 43140 for treatment in the early 1980s.  He should also be requested to submit an address and dates of treatment for his primary care physician, S. Kahn of London, Ohio, as well as a release form if he wishes VA to request those records on his behalf.  Finally, the Veteran should be provided an additional opportunity to identify the therapist who treated him in Myrtle Beach, South Carolina from 1998 to 2000, and the therapist who treated him in Ocala, Florida from 2000 to 2002.  If he is able to provide the necessary details, he may also submit release forms if he wants VA to request the records.  The Veteran should be notified that he may also obtain and submit any or all of these records on his own.  He should also be notified that regardless of whether or not he provides permission to VA to request the records, it is his responsibility to ensure that the records are submitted if he wishes them to be considered.  

2.  If these, or any other records, are received that show treatment for a psychiatric disability between 1971 and 2007, return the examination report to the examiner who conducted the May 2014 VA examination.  After a review of the additional records, the examiner should state whether there is any change in his opinion that the Veteran's major depressive disorder was less likely than not incurred in or due to his active service.  If the May 2014 examiner is no longer available, the examination report should be forwarded to another examiner of equal qualifications and asked to provide the opinion.  No additional examination is required unless deemed necessary by the examiner.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

